                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
WILLIE C. SIMPSON,

                          Plaintiff,
      v.                                          Case No. 19-cv-1222-pp

CAPTAIN VANLANEN, JEAN LUTSEY,
SUE PETERS, and CAPTAIN BAUMAN,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION FOR PROPOSED TEMPORARRY
       RESTRAINING ORDER (DKT. NO. 24), MOTION TO SANCTION
     DEFENDANTS AND THEIR ATTORNEY (DKT. NO 28) AND MOTION
   PURSUANT TO FED. R. CIV. P. 55(A) FOR THE CLERK OF COURT TO
       ENTER THE DEFENDANTS DEFAULT (DKT NO. 45), DENYING
 DEFENDANTS’ MOTION TO STRIKE AND TO RECONSIDER (DKT NO. 30),
 ORDERING SERVICE ON DEFENDANT SUE PETERS AND DIRECTING THE
                 CLERK TO ADD DEFENDANT “JOHN DOE”
______________________________________________________________________________

      Plaintiff Willie C. Simpson is incarcerated at Green Bay Correctional

Institution and is representing himself. On September 30, 2020, the court

screened his amended complaint and allowed him to proceed on Eighth

Amendment deliberate indifference claims against Captains Vanlanen and

Bauman, nurse practitioners Jean Lutsey and Sue Peters and a John Doe

defendant. Dkt. No. 23. In the same order, the court denied the plaintiff’s

motion for default judgment and explained that the defendants had sixty days

from the date of that order to respond to the amended complaint. Id. at 10.

      The parties have since filed several motions. The plaintiff has filed a

motion for a temporary restraining order (TRO), dkt. no. 24, a motion asking

the court to impose sanctions on the defendants, dkt. no. 28, and for the

                                        1

           Case 2:19-cv-01222-PP Filed 09/21/21 Page 1 of 23 Document 51
second time a motion for entry of default, dkt. no. 45. The defendants have

asked the court to strike the plaintiff’s motions for a TRO and sanctions and to

reconsider its previous ruling declining to strike the plaintiff’s filings. Dkt. No.

30.

I.    Procedural History

      In the previous order, the court thoroughly explained the full procedural

history of this litigation. The court explained:

             [The plaintiff] . . . filed a complaint under 42 U.S.C. §1983 in
      Dane County Circuit Court. Dkt. No. 1 at 1. He sued state officials
      for: 1) denying him a parole hearing; 2) failing to properly treat him
      for human immunodeficiency virus; and 3) interfering with his mail.
      Id. The defendants removed the case to the United States District
      Court for the Western District of Wisconsin and paid the $400 filing
      fee. Id. At the time they removed the case, the defendants also filed
      a motion to transfer the case to this district—the United States
      District Court for the Eastern District of Wisconsin. Id. Chief Judge
      James Peterson, the judge to whom this case was assigned in the
      Western District, concluded that the plaintiff should have filed three
      separate lawsuits—one related to parole, one related to medical
      treatment and one related to mail. Id. at 1-2.

              Judge Peterson directed the defendants to choose which of the
      cases they wanted to apply the $400 filing fee to and whether they
      wished to remove the other two lawsuits (and pay additional filing
      fees). Id. at 2. The defendants responded that they wanted to remove
      all three cases and that they would pay the additional fees. Id. Judge
      Peterson told the plaintiff that if the defendants chose the medical
      treatment or mail lawsuits, he would have to amend his complaint.
      Id. The plaintiff filed an amended complaint naming the officials at
      Green Bay Correctional whom he alleged were involved in his
      medical care and mail claims. Id. Judge Peterson directed the clerk’s
      office to file the amended complaint in two new cases, including this
      one. Id. Shortly thereafter, the defendants moved to transfer this
      case to this district. Dkt. No. 5. Judge Peterson granted that motion
      and transferred this case, along with the other case relating to the
      amended complaint (Case No. 19-cv-1221). Dkt. No. 14.




                                          2

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 2 of 23 Document 51
Dkt. No. 23 at 1–3. The court screened only “Sec. 3” of the amended

complaint—pages thirteen through fifteen, which contained the plaintiff’s

medical claims. Id. at 2-3. In the September 30, 2020 order, it required the

defendants to answer or otherwise respond within sixty days. Id. at 12.

      Judge Peterson issued the order transferring the case to this district on

August 21, 2019. Dkt. No. 14. Two weeks later, the defendants filed a motion

asking the court to issue a screening order and asking for an extension of time

to answer or otherwise respond. Dkt. No. 19. The court did not promptly rule

on that motion, nor did it promptly screen the amended complaint. On January

17, 2021, the court received from the plaintiff a motion for entry of default,

alleging that almost two years had passed between the date the case was

removed from state court and the date the plaintiff filed the motion. Dkt. No.

20. The defendants moved to strike that motion. Dkt. No. 22. They noted that

based on the plaintiff’s history of frivolous litigation, on March 30, 2017 (a

couple of years before the plaintiff filed this suit), the Seventh Circuit Court of

Appeals had sanctioned the plaintiff, imposing a $1,000 fine and ordering that

until he paid that fine, “[the plaintiff was] barred from filing further civil suits

in the courts of this circuit in accordance with Support Sys. Int’l v. Mack, 45

F.3d 185 (7th Cir. 1995), and any papers he submits will be returned unfiled.”

Id. at ¶10; Dkt. No. 22-2 at 4. The defendants asked the court to strike the

plaintiff’s motion for default judgment, characterizing it as “a proactive motion

subject to the filing bar.” Dkt. No. 22 at ¶11.




                                          3

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 3 of 23 Document 51
       In its September 30, 2020 screening order, the court denied that motion.

Dkt. No. 23 at 11. The court pointed out that while the Seventh Circuit had

barred the plaintiff from filing civil suits in the Seventh Circuit, the plaintiff

had not filed a civil suit in the circuit—he had filed suit in state court, and it

was the defendants who brought the case to federal court. Id. The court

concluded that it was “not clear” whether “the Seventh Circuit intended its

order to extend so far” as to bar the plaintiff from proceeding on a case

removed from state court to federal court by the defendants’ motion. Id. The

court conceded that it was possible “that the plaintiff deliberately files federal

claims in state court to get around the Seventh Circuit’s bar.” Id. The court

explained that it “[might] reconsider its position” if the defendants could

provide proof that the plaintiff deliberately filed federal claims in state court to

circumvent the Seventh Circuit’s filing bar. Id.

      On November 6, 2020, the plaintiff paid the $1,000 fine the Seventh

Circuit had imposed as a sanction. See Seventh Circuit Case No. 16-3436, Dkt.

No. 22. He filed a motion asking the Seventh Circuit to rescind the sanction

because he had paid the fine. Id. at Dkt. No. 23-1. The Seventh Circuit did not

grant the plaintiff’s motion, noting that the filing restriction automatically lifted

when the plaintiff paid the $1,000 fine. Id. at Dkt. No. 24-1 (“[T]he record

reflects that on November 6, 2020, this court received a complete payment of

$1,000, thus lifting the March 2017 filing restriction.”). The Seventh Circuit

declined to take any further action on the plaintiff’s motion to rescind the

sanction. Id.


                                          4

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 4 of 23 Document 51
II.   Motion for TRO/Preliminary Injunction (Dkt. No. 24)

      On October 19, 2020, just over two weeks after this court issued its

order screening the amended complaint, the plaintiff moved for an emergency

TRO and sought leave to extending the TRO pending a hearing on a permanent

injunction. Dkt. No. 24 at 1. In a supporting affidavit, the plaintiff averred that

suffers from human immunodeficiency virus (HIV) and alleged that Green Bay

did not employ a doctor trained in diagnosing or treating HIV. Dkt. No. 26 at

¶7. In his motion for injunctive relief, he asserted that his HIV-positive status

increased the likelihood of death from COVID-19 infection. Dkt. No. 24 at 1. He

alleged that he was housed under conditions that exposed him to substantial

risk of future exposure to COVID-19. Id. at 2. He swore in the supporting

affidavit that it was impossible for him to practice social distancing; he stated

that in segregation, where he was residing, there were several COVID-positive

inmates, but they were required to share telephones and that guards picked up

and passed out food, supplies and medication after having contact with

COVID-positive inmates. Dkt. No. 26 at ¶¶17–18. The plaintiff alleged that least

one guard refused to wear a facemask or gloves when distributing the plaintiff’s

medication, leaving him unable to take his medication; he alleged that

numerous other guards had come to his cell to distribute food and medication

and to serve papers, but had refused to “practice PPE,” exposing him to the

risk of COVID infection. Id. at ¶¶20–21. He alleged that several inmates had

refused to report their symptoms, facilitating the spread of COVID-19 within

Green Bay. Id. at ¶23. He stated that he was concerned he would become


                                         5

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 5 of 23 Document 51
infected with COVID-19 and die before the deadline for the defendants to

respond to his complaint. Id. at ¶26.

      The plaintiff also averred in the affidavit that Green Bay staff had

interfered with his HIV treatment regimen. Id. at ¶9. He stated that several

segregation guards, who worked with the Health Services Unit, had access to

the plaintiff’s medical information so that they could distribute his medication.

Id. at ¶11. He asserted that those guards refused to provide him his HIV

medication between May 2020 and the present. Id. He asserted that since May

2020 he had lost over thirty pounds, suffered pain in his joints, had skin

rashes and weakness, due to his medication being discontinued. Id. at ¶12.

      The plaintiff asked the court to do the following: 1) prohibit all security

personnel and “non-health care medical professionals” at Green Bay from

accessing, using or disclosing his medical information, including “access to

plaintiff[‘s] medications”; 2) prohibit the Department of Corrections, Green Bay

and “all DOC prison divisions” from housing the plaintiff in conditions that

subject him to substantial risk of future exposure to COVID-19, by ordering

that he be transferred to the Wisconsin Resource Center, a Department of

Health Services medical facility or a state or federal facility that does not place

him at risk of future COVID-19 infection and which has a “doctor trained in

treating and diagnos[]ing HIV, and COVID-19”; and 3) prohibit numerous

named Green Bay prison officials (none of whom are defendants) from coming

within 100 yards of the plaintiff or having any physical contact with him. Dkt.

No. 24 at 2–3. He asserts that Federal Rule of Civil Procedure 65 allows a court


                                         6

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 6 of 23 Document 51
to issue a preliminary injunction or, in some cases, a TRO without written or

oral notice to the adverse party. Id. at 3.

      The defendants noted in their response that they had asked the plaintiff

to sign a medical release so they could obtain his medical records (to review his

allegations about not receiving needed medical supplements and other HIV

treatment). Dkt. No. 31 at 4-5. They assert that the plaintiff refused to sign a

release, so they cannot review his medical records or respond to his allegations

that he was not receiving certain medication or treatment. Id. The plaintiff

replied that even if the defendants decided to provide him nutritional

supplements and follow-up HIV treatment, that would not moot his request for

injunctive relief. Dkt. No. 36.

      A preliminary injunction is “an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.”

Winter v. Nat. Resources Defense Council, Inc., 555 U.S. 7, 22 (2008) (citing

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). To obtain preliminary

injunctive relief, whether through a TRO or preliminary injunction, the plaintiff

must show that (1) his underlying case has some likelihood of success on the

merits, (2) no adequate remedy at law exists and (3) he will suffer irreparable

harm without the injunction. Wood v. Buss, 496 F.3d 620, 622 (7th Cir. 2007).

A preliminary injunction is not appropriate to guard against the “mere

possibility of irreparable injury.” Orr v. Shicker, 953 F.3d 490, 501 (7th Cir.

2020) (citing Winter, 555 U.S. at 22). If the plaintiff can establish those three

factors, the court then must balance the harm to each party and to the public


                                          7

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 7 of 23 Document 51
interest from granting or denying the injunction. See Wood, 496 F.3d at 622;

Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013); Cooper v. Salazar, 196

F.3d 809, 813 (7th Cir. 1999).

      In the context of prisoner litigation, the scope of the court’s authority to

issue an injunction (including a TRO) is circumscribed by the Prison Litigation

Reform Act (PLRA). See Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012).

Under the PLRA, preliminary injunctive relief “must be narrowly drawn, extend

no further than necessary to correct the harm the court finds requires

preliminary relief, and be the least intrusive means necessary to correct that

harm.” 18 U.S.C. §3626(a)(2); see also Westefer, 682 F.3d at 683 (noting the

PLRA “enforces a point repeatedly made by the Supreme Court in cases

challenging prison conditions: prisons officials have broad administrative and

discretionary authority over the institutions they manage” (internal quotation

marks and citation omitted)).

      The plaintiff appears to base his request for injunctive relief on two

different sets of facts. On the one hand, he argues that he is being denied

treatment for HIV. On the other, he argues that being at Green Bay puts him at

greater risk for being infected with COVID-19. Setting aside whether the

plaintiff can show that his underlying lawsuit has some likelihood of success

on the merits, the relief the plaintiff requests is either unrelated to the

concerns that give rise to his motion, broader than is necessary to correct the

alleged harm or more intrusive than is necessary to correct the harm.




                                         8

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 8 of 23 Document 51
      The plaintiff asks the court to prohibit security and “non health care

medical” personnel from accessing, using or disclosing his medical information.

Presumably he makes this request in relation to his allegation that certain

guards in the segregation—guards who had access to his medical information

so that they could distribute his HIV medications—had refused to provide him

that medication. It is not clear how denying prison guards access to the

plaintiff’s medical information will either ensure that he receives his HIV

medication or protect him from exposure to COVID-19. He has not explained

what irreparable injury he will suffer from security staff and prison guards

having access to his medical information.

      The plaintiff next asks the court to order that he be transferred to

another institution—the Wisconsin Resource Center, a Department of Health

Services medical facility or a state or federal facility which does not put him at

risk of infection with COVID-19. The defendants argue that the DOC lacks the

authority to transfer the plaintiff to Department of Health Services facilities,

including the Wisconsin Resource Center, dkt. no. 31 at 5, which is designed to

house state prisoners “in need of specialized mental health services.” See

https://www.dhs.wisconsin.gov/wrc/index.htm. The plaintiff has not alleged

that he has mental health issues that make him a good candidate for transfer

to the WRC. Nor has he demonstrated that the Department of Health Services

has agreed to accept the plaintiff into any of its facilities. The court does not

have the authority to order the Department of Health Services to accept a

specific prisoner into a specific facility. Nor does the court have the authority to


                                         9

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 9 of 23 Document 51
order a person incarcerated as the result of a state sentence to be transferred

to a federal facility. Federal prisons are for people convicted of committing

federal crimes. Finally, the court does not have the authority to order the

Department of Corrections to order an incarcerated person moved from one

DOC institution to another—even if there were an institution that presented no

risk that the people incarcerated there might become infected with COVID-19.

      To that point—the plaintiff asks the court to grant him injunctive relief

based on possibilities of harm without providing evidence to suggest it is likely

he will suffer harm. The plaintiff may be right that he could experience severe

symptoms if he becomes infected with COVID-19, but he has presented no

evidence that any other DOC institution would present less risk of infection.

The plaintiff provides no information to explain why he believes the WRC,

another Department of Health Services facility or any other institution would

better accommodate his health conditions and reduce his chances of

contracting COVID-19.

      It is an unfortunate reality that the virus has spread easily within

prisons because of some of the factors the plaintiff has identified—large

numbers of people living communally, unable to socially distance or mask or

wash frequently or clean surfaces. But the defendants explain at length the

precautions Green Bay has taken to reduce inmate-to-inmate spread of COVID-

19, including requiring facemasks for all incarcerated persons and staff,

reducing or restricting unnecessary contact between incarcerated persons,

quarantining infected incarcerated persons and incarcerated persons who


                                        10

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 10 of 23 Document 51
refuse to be tested for COVID-19 and screening all incarcerated persons and

staff at the prison. Dkt. No. 31 at 5–6. This is in line with protective measures

that several Wisconsin prisons have taken to keep incarcerated persons and

staff safe. See, e.g., Stevens v. Carr, No. 20-C-1735, 2021 WL 39542, at *4–5

(E.D. Wis. Jan. 5, 2021) (describing protective measures at Oshkosh

Correctional Institution to prevent or reduce the spread of COVID-19, including

providing incarcerated persons with facemasks, locking down the prison at

times, testing all incarcerated persons multiple times and isolating

incarcerated persons from one another). Green Bay, like all institutions, must

be allowed to tailor its restrictions and safety protocol in a way that makes

sense for that facility and the people incarcerated there. As of the date he filed

his motion, the plaintiff had not contracted COVID-19. Although he need not

become infected before he may seek relief, he does not give any reason to

believe his current risk of infection is higher at Green Bay than at any other

institution, including Department of Health Services facilities.

      Finally, the plaintiff asked the court to prohibit several Green Bay guards

from coming within 100 yards of him or having physical contact with him.

These are the guards whom he claims delivered food, medication, papers and

other items to him without practicing “PPE,” by which the court understands

him to mean that they did not wear personal protective equipment such as

masks, shields or gloves. This request is not “narrowly drawn,” as the PLRA

requires; it is impractical for an institution to require seventeen correctional

officers to stay 100 feet away from an incarcerated person and to have no


                                        11

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 11 of 23 Document 51
physical contact with him. If, as the plaintiff alleges, certain guards are not

following the institution’s COVID protocols, the plaintiff has a remedy—he may

file a grievance and ask prison management to address the issue.

       The plaintiff has not met several criteria for injunctive relief. He seeks

relief for possible, not certain, harm and seeks unnecessarily broad relief for

concerns that could be resolved by less intrusive means than injunctive relief.

The extraordinary relief of a preliminary injunction is not warranted in these

circumstances. The court will deny plaintiff’s motion for a TRO or preliminary

injunction.

III.   Motion for Sanctions (Dkt. No. 28)

       Three days after the court received the plaintiff’s motion for injunctive

relief, it received from the plaintiff a document titled “Plaintiff Motion the Court

to Sanction Defendants and Their Attorney for Bad Faith Conduct Fraud Upon

the Court, Pursuant to the Courts Inherent Power.” Dkt. No. 28. The plaintiff

asserted that he was in segregation and confined to his cell twenty-four hours

a day. Id. at ¶1. He stated that defendants Vanlanen and Bauman controlled

the delivery of his mail, and alleged that they used their positions as prison

security supervisors “to delay and obstruct delivery” of his mail, including

“consent to proceed before magistrate judge form and any notice of

appearance.” Id. The plaintiff asserted that the defendants “perpetuate a fraud

upon the court by certifying that plaintiff received a copy of these documents,”

asserting that as of the date he filed the motion, he had not received either

document. Id. at ¶¶1–2. He noted that in the court’s screening order, it had


                                         12

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 12 of 23 Document 51
cautioned him that his case could be dismissed if he did not comply with

deadlines. Id. at ¶3. He asserted that this caution “signal[ed] the defendants,

whom have control of [his] mail, to delay and obstruct its delivery to cause

plaintiff to unknowingly fail to meet a court deadline so that the defendants

may defeat plaintiff claims obviously.” Id. The plaintiff asserted that the

delaying and obstructing of his mail constituted mail fraud under Wisconsin

law. Id. at ¶4.

      The plaintiff stated that he had filed a complaint with the Brown County

District Attorney against defendants Vanlanen and Bauman, and against

institutional complaint examiner Jodi Perttu, Green Bay Warden Dylon Radtke

and “business office person T. DeBruin” (none of whom are defendants) for mail

fraud and that these individuals were being investigated by the DA’s office. Id.

at ¶5. He said that the complaint was pending in state court. Id.

      The plaintiff asked the court to strike the defendants’ notice of

appearance and consent to magistrate judge authority form because he never

received them. Dkt. No. 28 at 1. He also asked the court to strike “all future

filings in this case.” Id.

      With this motion, the plaintiff filed an affidavit, reiterating the allegations

from the motion. Dkt. No. 29. At the end of the affidavit, the plaintiff wrote,

“Sworn under penalty of perjury of 28 USC 1740.” Id.

      The defendants respond that the plaintiff’s motion for sanctions is

“unfounded and frivolous.” Dkt. No. 35 at 1. The defendants interpret the

plaintiff’s motion as alleging that he never received a blank Consent to Proceed


                                         13

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 13 of 23 Document 51
Before a Magistrate Judge form to complete and return. Id. at 3. The

defendants contend that that assertion is clearly false because the plaintiff

returned to the court a completed version of that form. Id. (citing Dkt. No. 18).

The defendants also note that the only notice of appearance they filed was in

the Western District of Wisconsin, on July 2, 2019. Dkt. No. 35 at 3; Dkt. No.

3. The defendants point out that the plaintiff did not explain why he waited

over a year to bring this motion and they contend that he provides no evidence

to support his accusation of fraud. Id. at 4. They question how the plaintiff

knows the defendants certified that he received a copy of their notice of

appearance if, as he says, he never received that document. Id. Finally, they

observe that the plaintiff did not explain how not receiving a notice of

appearance impacted the plaintiff’s ability to meet deadlines, pointing out that

he has received other documents (including the court’s screening order) and

has filed several documents. Id.

      The court has the inherent power to sanction a party “for conduct which

abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45

(1991). Before imposing sanctions, the court “must find that the party ‘willfully

abused the judicial process or otherwise conducted litigation in bad faith.’”

Jackson v. Murphy, 468 F. App’x 616, 619–20 (7th Cir. 2012) (quoting

Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 793 (7th Cir. 2009)). An

appropriate sanction must be “proportional to the gravity of the offense.” Id. at

619 (citing Williams v. Adams, 660 F.3d 263, 265–66 (7th Cir. 2011)).




                                        14

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 14 of 23 Document 51
      The defendants interpret the plaintiff’s motion as asserting that he never

received a blank form for consenting to proceeding before a magistrate judge. If

that were the plaintiff’s argument, the court agrees that it would be frivolous

because the court received from the plaintiff a completed and signed version of

that form on September 4, 2019. Dkt. No. 18. The court believes, however, that

the plaintiff means that he never received the defendants’ completed form

consenting to proceed before a magistrate judge.

      Counsel for the defendants entered their notice of appearance on July 2,

2019, before the case had been transferred to the Eastern District of

Wisconsin. Dkt. No. 3. They filed a completed consent to proceed before a

magistrate judge form on August 23, 2019, one day after the case was

transferred here. Dkt. No. 17. The certificates of service accompanying those

two documents certify that defense counsel sent those documents to the

plaintiff at Green Bay, and that is all that they were required to certify. Dkt.

Nos. 3-1, 17-1. This court has no evidence and no reason to believe that

defense counsel lied about having mailed the documents to the plaintiff, or that

they submitted the certifications in bad faith.

      Moreover, as the defendants point out, the only way the plaintiff could

know what the certificates of service say is if he did, in fact, receive the

documents. Either the plaintiff received the documents—in which case it is not

clear why he is asking this court to take the drastic remedy of imposing

sanctions—or he did not receive them and is assuming that the defendants

fraudulently certified that he received them—in which case, he is asking this


                                         15

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 15 of 23 Document 51
court to take the drastic remedy of imposing sanctions based on an

assumption. Either way, it is the plaintiff who appears to be engaging in

misconduct, not defense counsel.

      Nor has the plaintiff provided any evidence to support his assertion that

the defendants withheld the plaintiff’s mail from him, preventing him from

receiving the two documents. The plaintiff insists that the defendants withheld

his mail but does not explain what makes him believe that they did so. He does

not allege that he saw the defendants (or anyone else) confiscating his mail or

that he overheard someone discuss his mail being withheld. Nor does he allege

that there was a pattern of his not receiving legal mail that he knew someone

had sent him. He says only that he did not receive two documents sent to him

in July and August 2019 and concludes from that fact that the defendants

withheld them from him. The plaintiff’s affidavit is not evidence that the

defendants intentionally withheld the plaintiff’s mail, and there is no other

evidence suggesting that they did.

      Even if the plaintiff never received defense counsel’s notice of appearance

and the defendants’ completed consent form, he cannot demonstrate that he

suffered any harm as a result. The plaintiff clearly has received other

documents from defense counsel, including their motion to transfer the case to

this district. Dkt. No. 5. He obviously received that document because on July

23, 2019, he asked the Western District of Wisconsin for additional time to

respond to it. Dkt. No. 6. Clearly he knows the identities of defense counsel—

he named them in his recent filings. Dkt. No. 28 at 1; Dkt. No. 45 at 2. As the


                                       16

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 16 of 23 Document 51
defendants point out, he has not explained why he waited over a year to advise

the court that he never received notice of those attorneys’ appearances.

Because the plaintiff has known the identities of defense counsel since at least

July 2019, he cannot demonstrate that his alleged failure to receive their notice

of appearance caused him to miss deadlines or suffer other prejudice in this

lawsuit.

      The same is true of the plaintiff’s alleged failure to receive the defendants’

completed form consenting to proceed before a magistrate judge. District

judges, like the undersigned, are appointed under Article III of the Constitution

and may make final decisions in any case over which a federal court has

jurisdiction. A magistrate judge may make final decisions in a civil lawsuit only

if all parties consent. 28 U.S.C. §636(c)(1). As the court discusses in Section V

below, defendant Peters has not yet been served with the plaintiff’s complaint,

has not filed an appearance and has not had a chance to indicate whether or

not she consents to magistrate judge jurisdiction. The plaintiff does not have a

legal right to have a magistrate judge decide his case, so whether he received

the defendants’ consent form or not, there is nothing he could have done with

it or about it.

      The plaintiff correctly notes that the court warned the plaintiff in the

screening order that if he did not comply with court deadlines, his case could

be dismissed. Dkt. No. 23 at 13. The plaintiff has not missed a deadline or

failed to comply with any court order. Nor does he assert that there are orders

this court has issued that he did not receive. The plaintiff’s most recent filings,


                                        17

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 17 of 23 Document 51
including his motions and his responses to the defendants’ motions, suggest

the opposite—that he has received every filing in this case since at least the

screening order. Dkt. No. 45 at 2 (recounting the recent history of this case). If

the plaintiff did not receive the defendants’ notice of appearance or magistrate

judge consent form, he may ask the court for copies of those documents. But

nothing in those documents affected his ability to meet deadlines, comply with

court orders or pursue this lawsuit.

      The plaintiff has not shown that the defendants willfully withheld his

mail or conducted this litigation in bad faith. There is no basis to sanction the

defendants by striking their notice of appearance, magistrate judge consent

form or any future filings. The plaintiff’s motion for sanctions is frivolous.

Given the plaintiff’s history of frivolous litigation, the court warns the plaintiff

that it has the authority to sanction him if he files further frivolous motions.

The court will deny the motion for sanctions.

IV.   Defendants’ Motion to Strike and Reconsider (Dkt. No. 30)

      The defendants have asked the court to deny the plaintiff’s motions for a

TRO and sanctions and to strike both motions under the Seventh Circuit’s

filing ban. Dkt. No. 30 at 1–2. The defendants also ask the court to “reconsider

its ruling that [the plaintiff] may proactively file motions in this case under

Federal Rule of Civil Procedure Rule 54(b).” Id. at 1-2 (citing Dkt. No. 23 at 11).

The defendants assert that under In re Matter of Skupniewitz, 73 F.3d 702,

705 (7th Cir. 1996), the Seventh Circuit’s filing ban applies not only to cases

the plaintiff files in federal court but also to cases he brings in state court and


                                         18

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 18 of 23 Document 51
which the defendants remove to federal court. Id. at 5. The defendants contend

that the plaintiff may file papers only “‘in a purely defensive mode’ or ‘in

response to any motion made by the defendants which could result in a final

judgment.’” Id. (quoting Skupniewitz, 73 F.3d at 705–06). The defendants

conclude that because the plaintiff’s motions for a TRO and for sanctions are

“proactive motions,” the filing ban bars him from bring those motions. Id.

      This issue is moot. The court is denying the plaintiff’s motions for a TRO

and for sanctions on their merits. There no longer is a filing ban in place; as

the court has noted, the plaintiff has paid the $1,000 fine. See Seventh Cir.

Case No. 16-3436, Dkt. No. 24-1. The court will deny as moot the defendants’

motion to strike and to reconsider its previous ruling.

V.    Motion for Entry of Default (Dkt. No. 45)

      On November 30, 2020, the court received the defendants’ answer to the

amended complaint. Dkt. No.41. Eight days later, on December 8, 2020, the

court received from the plaintiff a motion asking the clerk of court to enter

default under Fed. R. Civ. P. 55(a). Dkt. No. 45. The plaintiff stated that in its

September 30, 2020 screening order, the court “ordered the defendants to

appear within 60 days and answer.” Id. at ¶2. According to the plaintiff, as of

December 6, 2020, the defendants had not entered a notice of appearance or

answered the amended complaint, which “constitute[s] failure to answer and

defend.” Id. at ¶3. He asserted that defense counsel could not “legally answer

the complaint on behalf of defendants . . . without first giving the court notice

of appearance on behalf of the defendants,” and concludes that because they


                                        19

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 19 of 23 Document 51
did not file another notice of appearance, the answer was valid and the

defendants had defaulted. Id. at ¶4.

      The court’s September 30, 2020 order did not order the defendants to

appear within sixty days. The order states: “Under the informal service

agreement, the court ORDERS those defendants to file a responsive pleading to

the complaint within 60 days.” Dkt. No. 23 at 12. As the court explained above,

defense counsel already had appeared—they appeared in July 2019, over two

years before the court issued its order requiring them to answer. Sixty days

from September 30, 2020, was Sunday, November 29, 2020. Because the last

day of the sixty-day period was a Sunday, the defendants had until the next

business day to file their answer. See Fed. R. Civ. P. 6(a)(1). The defendants

complied with the screening order by filing their answer to the complaint on

November 30, 2020—the final day of the sixty-day period. Dkt. No. 41. The

defendants have not defaulted.

      In his reply brief in support of his request for default, the plaintiff

insisted that defense counsel lied when they said in their response that they

entered their notice of appearance for the defendants, because they did not

enter an appearance on behalf of defendant Sue Peters. Dkt. No. 49. He says

the court should enter default against Peters, on whose behalf the defendants

have not appeared or submitted a responsive pleading. Id. at 3.

      As discussed above, the defendants entered their notice of appearance on

July 2, 2019. Dkt. No. 3. That notice of appearance applied to defendants

Vanlanan, Lutsey and Bauman only. A footnote in the notice of appearance


                                         20

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 20 of 23 Document 51
says that counsel from the Department of Justice “do not appear for defendant

Sue Peters.” Id. at 1 n.1. The footnote explains that “Ms. Peters is not employed

by the Wisconsin Department of Corrections but rather is employed through an

agency contract with Maxim Healthcare Services.” Id.

      The plaintiff is correct that defendant Peters currently is not represented

and has not answered the complaint, but that is because she never received

it—and that is the court’s error, not defense counsel’s. Because Peters is not

employed by the Wisconsin Department of Corrections and is not represented

by the Wisconsin Department of Justice, the court should have ordered the

U.S. Marshals Service to serve her. The court mistakenly ordered service on all

defendants through the Memorandum of Understanding with the Department

of Justice, which meant that Peters never received the complaint. The court will

remedy this by ordering the U.S. Marshals Service to serve defendant Peters.

Peters will have sixty days from the date of service—not the date of this order—

to appear and answer the amended complaint.

      Because defendants Vanlanen, Lutsey and Bauman have answered the

complaint, and defendant Peters has not yet been served with the complaint,

there is no basis to enter default against any defendant. The court will deny the

motion for entry of default.

VI.   John Doe Defendant

      As a final matter, the court previously stated it would add a “John Doe”

placeholder to the list of defendants as a temporary stand-in for the person

responsible for terminating the plaintiff’s transport to Madison for HIV


                                       21

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 21 of 23 Document 51
treatment with Dr. Vogelman. Dkt. No. 23 at 8. But no John Doe defendant is

listed on the electronic docket. The court will direct the Clerk of Court to add

the John Doe placeholder to the docket. Once defendant Peters appears and

answers the amended complaint, the court will enter a scheduling order

providing a deadline by which the plaintiff must use discovery to identify the

proper name of the John Doe defendant. The parties must not conduct

discovery until the court has entered the scheduling order.

VII.   Conclusion

       The court ORDERS that the plaintiff’s motion for a emergency temporary

restraining order is DENIED. Dkt. No. 24.

       The court ORDERS that the plaintiff’s motion for the court to sanction

defendants and their attorney is DENIED. Dkt. No. 28.

       The court ORDERS that the defendants’ motion to strike and for

reconsideration is DENIED AS MOOT. Dkt. No. 30.

       The court ORDERS that the plaintiff’s motion pursuant to Fed. R. Civ. P.

55(a) for the Clerk of Court to enter defendants default is DENIED. Dkt. No. 45.

       The court ORDERS the U.S. Marshals Service to serve a copy of the

amended complaint (Dkt. No. 2), the screening order (Dkt. No. 23) and this

order on defendant Sue Peters at Maxim Healthcare Services under Federal

Rule of Civil Procedure 4. Congress requires the U.S. Marshals Service to

charge for making or attempting such service. 28 U.S.C. §1921(a). Although

Congress requires the court to order service by the U.S. Marshals Service, it

has not made any provision for either the court or the U.S. Marshals Service to


                                        22

        Case 2:19-cv-01222-PP Filed 09/21/21 Page 22 of 23 Document 51
waive these fees. The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3).

The U.S. Marshals Service will give the plaintiff information on how to remit

payment. The court is not involved in collection of the fee.

      The court ORDERS defendant Peters to file a responsive pleading to the

complaint within sixty days of service.

      The court DIRECTS the Clerk of Court to add a John Doe defendant to

the docket.

      Dated at Milwaukee, Wisconsin this 21st day of September, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                          23

       Case 2:19-cv-01222-PP Filed 09/21/21 Page 23 of 23 Document 51
